Citation Nr: 1550546	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran's request for waiver of overpayment in the amount of $32,026 was timely filed.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction of this case was subsequently transferred to the VA Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  In January 2007, VA notified the Veteran of the creation of a debt due to an overpayment of his VA nonservice-connected pension benefits which was caused by unreported income beginning in February 2003.  The notification letter included a form indicating that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of the debt.

2.  By a February 5, 2007 letter, VA's Debt Management Center notified the Veteran that the amount of debt caused by the overpayment of VA benefits was $32,026; the letter also informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of recovery of the debt.

3.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on July 7, 2008.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $32,026 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $32,026.  

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a).

The Veteran was awarded VA nonservice-connected pension benefits in a July 2002 rating decision, effective from July 1, 2002.  The notification letter for this award informed the Veteran that he must inform VA right away if his income changes.

In January 2007, VA adjusted the Veteran's nonservice-connected pension amount due to unreported income beginning in February 2003, which resulted in an overpayment of benefits.  The Veteran was notified of the overpayment having been created that same month.  The notification letter included a form indicating that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of the debt.

By a February 5, 2007 letter, VA's Debt Management Center notified the Veteran that the amount of debt caused by the overpayment of VA benefits was $32,026.  The letter also informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of recovery of the debt.

On July 7, 2008, the Veteran submitted a request for waiver of his debt to VA.  Thus, the Veteran did not request a waiver within the 180-day period allowed by regulation.  Id.  Through his statements and testimony herein, the Veteran contends that he did not timely receive notice of the overpayment as he was working as a truck driver during this time frame, was frequently away from home, and his spouse at that time did not properly handle his mail.

While the Board fully understands and accepts the Veteran's contentions herein, there is no record of a timely request for a waiver of the overpayment having been filed.  There is also no basis shown for an extension of the 180-day period to make the request for a waiver.  Specifically, there is no indication that Debt Management Center's February 2007 letter was not received in a timely manner at the Veteran's address of record at that time.  Moreover, while the Veteran's spouse may not have handled the mail properly, she was the person chosen by the Veteran to do so.

In sum, the evidence is against the Veteran's claim.  As the Veteran's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 1.963(b)(2).


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $32,026; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


